Citation Nr: 0016735	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-09 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 




INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945 and died in July 1996.  The appellant, who is 
the veteran's widow, appealed a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The immediate cause of the veteran's death in July 1996 
was cardio-respiratory failure due to arteriosclerotic 
heart disease (ASHD) and chronic obstructive pulmonary 
disease (COPD).  Hypertensive cardiovascular disease was 
listed as another significant condition contributing to 
his death but not resulting in the underlying cause of the 
veteran's death.

3. COPD, initially manifested many years post service, was 
the consequence of  nicotine dependence which had its 
onset in service.


CONCLUSION OF LAW

A service-connected disability did contribute significantly 
or materially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§  3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered, 
initially, is whether the appellant has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If she has not presented a well-grounded claim, her appeal 
must fail with respect to this claim and there is no duty to 
assist her further in the development of the claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that the appellant's claim is well grounded.


Background

The appellant contends that the veteran's death was a direct 
result of his service-connected residuals of a gunshot wound 
to the chest.  Alternatively, she asserts that the veteran's 
tobacco use and addiction that started in service led to the 
cardiorespiratory failure that occasioned his death.  
Reference is made to the evidence of record and a favorable 
determination is requested.

The veteran's death certificate shows that he died in July 
1996, at the age of 71, and that the immediate cause of his 
death was cardio-respiratory failure due to ASHD and COPD.  
Hypertensive cardiovascular disease was listed as another 
significant condition contributing to death but not resulting 
in the underlying cause and no autopsy was performed.  At the 
time of the veteran's death, service connection was in effect 
for psychoneurosis, anxiety state, evaluated as 30 percent 
disabling, residuals of a left chest wound with retained 
foreign body in the lung evaluated as 20 percent disabling 
and residuals of left chest wound with injury to Muscle Group 
II, evaluated as 20 percent disabling.

While an entrance examination report is not of record, 
service medical records show that, in October 1944, the 
veteran sustained a gunshot wound to the chest as a result of 
an accidental firing of a machine gun.  X-ray revealed a 
metallic foreign body near the apex of the heart and he 
developed a left pleural effusion that required aspiration.  
In November 1944, the veteran was transferred back to the 
United States for further care and complained of weakness on 
exertion.  X-ray of the chest showed scarring at the base of 
the left lung and thickened pleura in the same region.  His 
condition improved, although in February 1945, he complained 
of dyspnea on exertion and easy fatigability.  By April 1945, 
the veteran had no complaints, other than a cough that he 
attributed to cigarette smoking and he said he smoked one 
pack of cigarettes per day.  There was no evidence of any 
intra thoracic pathology, other than the presence of a 
foreign body (portion of a bullet) in the left mid lung 
field, and he returned to duty.  In October 1945, he was 
admitted to the hospital with complaints of shortness of 
breath.  Physical examination was essentially negative and 
the diagnosis was foreign body, traumatic left lung field.  A 
chest x-ray taken at the time was negative.  The records 
further indicate that the veteran developed an emotional 
disturbance as a result of combat experiences and he was 
discharged in November 1945. 

At her May 1997 personal hearing at the RO, the appellant 
testified that she married the veteran shortly after he was 
discharged from service and he always had breathing problems.  
She said he had emphysema, but she did not know when it 
started.  The appellant said he smoked cigarettes when he 
left service and he had coughing problems his whole life.  
She believed his chest wound hastened his death.  The 
appellant indicated that the veteran suffered from 
nervousness and diarrhea his whole life that caused him to 
have a colostomy from which he did not recover but no 
physician had attributed the veteran's colitis and 
diverticulitis to nervousness. 

In a November 1997 statement, the appellant asserted that the 
veteran's death was due to his addiction to nicotine.  While 
she did not know when he started smoking, she said he entered 
service at approximately age seventeen or eighteen and smoked 
heavily when he left service.

In May 2000, the Board requested an independent medical 
opinion with respect to the following questions: 

(a) What is the likelihood that the shell fragment wound 
residuals of the left chest contributed substantially or 
materially to the development of the fatal cardio-respiratory 
failure, arteriosclerotic heart disease and COPD?

          (b) What is the likelihood that the veteran's use 
of tobacco based products while in the military led to the 
development of the fatal cardio-respiratory failure, 
arteriosclerotic heart disease and COPD?

          (c) What is the likelihood that the veteran 
acquired an addiction to nicotine while in the military?

          (d) If you find that the veteran acquired an 
addiction to nicotine while in the military, what is the 
likelihood that there is a proximal causal relationship 
between the cause of his death and his dependence on 
nicotine?

In a statement dated June 1, 2000, Murray J. Gilman, M.D., an 
Associate Professor of Pulmonary Medicine at Emory University 
School of Medicine replied that neither the remote history of 
chest trauma nor the residual metallic fragments had any 
substantial effect whatsoever in the veteran's death. He went 
on to say, however, that the use of tobacco based products 
was the most likely causative factor for the development of 
COPD. The veteran's use of cigarettes in the military 
initiated a habit which produced a clinically significant 
respiratory impairment. Whether this habit was a physiologic 
"addiction" or a "dependency" could not be made from an 
evaluation of the available medical records. Dr. Gilman added 
that it was reasonable to conclude that his continuance of 
cigarette smoking from military duty in the 1940s to 1990 was 
a proximal cause of respiratory morbidity and ultimately a 
major factor in his sudden death. 


Analysis

Service connection for the cause of the veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312.  According to 38 U.S.C.A. § 1110 (West 1991), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
arteriosclerosis or cardio-vascular disease (including 
hypertension) in service, its incurrence in service will be 
presumed if it was manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.  Moreover, a disease 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.

The appellant contends that the veteran's death due to 
cardio-respiratory failure due to ASHD and COPD developed as 
a result of the residuals of the gunshot wound to the chest 
that he sustained in service. The first evidence showing the 
veteran had COPD and hypertensive cardiovascular disease was 
in 1993, more than fifty years after his separation from 
active service.  

Although a VA examiner, in August 1994, commented that the 
veteran's lung condition began in 1943 after his gunshot 
wound and progressively worsened, in February 1995, another 
VA pulmonologist opined that the veteran had severe chronic 
obstructive pulmonary disease, most likely related to his 40+ 
pack a year history of smoking and found no apparent 
relationship between the veteran's shrapnel injury 
approximately fifty years earlier and his lung disorder. 

In a November 1998 opinion, a VA pulmonologist concluded 
that, although the veteran probably had significant left lung 
restriction secondary to pleural thickening that could have 
adversely affected his respiratory function, he did not 
believe that the veteran's shell fragment wound residuals of 
the left chest contributed substantially or materially to the 
development of the fatal cardiorespiratory failure, ASHD and 
COPD. The independent medical expert, in his report dated in 
June 2000, concurred that the inservice shell fragment wound 
residuals played no significant role in the veteran's demise.

The appellant has also claimed that the veteran's death was 
due to nicotine dependence in service. During the pendency of 
the appellant's appeal, 38 U.S.C. § 1103 was modified to not 
preclude the establishment of service connection based upon a 
finding that a disease or injury, attributable to the use of 
tobacco use by the veteran during his active service, became 
manifest or was aggravated during active service or became 
manifest to the requisite degree of disability during any 
applicable presumptive period as set forth in 38 U.S.C.A. 
§§ 1112 or 1116.  See Internal Revenue Service Restructuring 
and Reform Act of 1998 (IRS Reform Act), Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C. 
§ 1103).  The new section 1103 applies only to claims filed 
after June 9, 1998 and does not affect the appellant's claim 
on appeal.  As such, the Board will review the appellant's 
claim under the applicable statues, laws and regulations in 
effect at the time she filed her claim for service connection 
for the cause of the veteran's death.

A precedential opinion by the VA General Counsel, that is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c), 
dated in January 1993 clarified when entitlement to benefits 
may be awarded based upon inservice tobacco use.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  This opinion determined that 
direct service connection of disability may be established if 
the evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

The General Counsel issued a clarification of this opinion in 
January 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration. Id.  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

The appellant, essentially, has also contended that the 
cardio respiratory failure due to ASHD and COPD that 
occasioned the veteran's death was related to his smoking in 
service.  In this regard, as noted above, service medical 
records are entirely negative for any reference to cardio 
respiratory failure, ASHD, COPD and hypertensive 
cardiovascular disease, of which the initial evidence (being 
a chest x-ray that showed emphysematous changes and medical 
diagnoses of COPD and hypertension in April 1993) is 
approximately fifty years after the veteran's separation from 
service.  On review of the appellant's testimony and medical 
evidence associated with the file, the Board finds that the 
veteran continued to smoke for decades after his separation 
from service and there is no medical evidence to show that 
his cardiorespiratory failure and COPD, ASHD and hypertensive 
cardiovascular disease resulted from the use of tobacco 
during service.  Accordingly, service connection for the 
cause of the veteran's death, on a direct basis, is not 
warranted in this case.

With regard to the issue of secondary service connection, 
however, a recent precedential opinion by the VA General 
Counsel was issued in May 1997 to clarify when service 
connection may be granted for tobacco-related disability on 
the basis that such disability is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service.  VAOPGCPREC 19-97 (O.C.G. Prec. 19-97).  
Specifically, the VA General Counsel found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. 

In the May 1997 General Counsel Opinion discussed above, it 
was noted that in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
that arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97 (O.C.G. 
Prec. 19-97).

Here, service medical records show that the veteran reported 
smoking one pack of cigarettes a day, and lay statements 
submitted on the appellant's behalf aver that the veteran's 
life-long smoking habit began during his period of military 
service. In view of the evidence as a whole, to include the 
June 2000 opinion provided by the independent medical expert, 
the evidence is in equipoise as to whether the veteran's 
nicotine dependence had its onset in service. The benefit of 
the doubt is resolved in the appellant's favor as to this 
question. 38 U.S.C.A. § 5107. Further, the medical evidence 
establishes a nexus between the nicotine dependence and COPD, 
one of the conditions leading to the death of the veteran.  
Accordingly, service connection for the cause of the 
veteran's death is warranted on this basis. 38 U.S.C.A. 
§§ 1310, 5107(a); 38 C.F.R. §§  3.310, 3.312.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

